UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------- x
RUPAL SHAH,
                          Plaintiff,
                                                        ANSWER WITH COUNTERCLAIM
       -against-
                                                        Case No. 19-cv-03229-ARR-JO
EBIX, INC., ROBIN RAINA, in his individual and
professional capacities, DARREN JOSEPH, in his
individual and professional capacities, and ASH
SAWHNEY, in his individual and professional capacities,

                                    Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          Defendants, by their attorneys, Farrell Fritz, P.C., as and for their Answer to the

Complaint (“Complaint”), allege as follows:

          1)        Admit plaintiff Rupal Shah (“Shah”) was employed by defendant Ebix, Inc.

(“Ebix”), that for a period of his employment by Ebix he worked as a commissioned sales

representative, that he received commissions on transactions exceeding one million dollars in

revenue, and otherwise deny the allegations in paragraph “1” of the Complaint.

          2)        Deny the allegations in paragraph “2” of the Complaint.

          3)        Deny the allegations in paragraph “3” of the Complaint.

          4)        State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “4” of the Complaint.

          5)        State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “5” of the Complaint.

          6)        State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “6” of the Complaint.
       7)      Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “7” of the Complaint.

       8)      Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “8” of the Complaint.

       9)      Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “9” of the Complaint.

       10)     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “10” of the Complaint.

       11)     Admit the allegations in paragraph “11” of the Complaint.

       12)     Admit Shah was employed by Ebix, and otherwise deny the allegations in

paragraph “12” of the Complaint.

       13)     Admit the allegations in paragraph “13” of the Complaint.

       14)     Admit the allegations in paragraph “14” of the Complaint.

       15)     Admit the allegations in paragraph “15” of the Complaint.

       16)     Admit Shah was employed by Ebix, and otherwise deny the allegations in

paragraph “16” of the Complaint.

       17)     Admit the allegations in paragraph “17” of the Complaint.

       18)     Admit defendant Robin Raina (“Raina”), as Chief Executive Officer of Ebix,

exercised control over the policies and operations of Ebix, and otherwise deny the allegations in

paragraph “18” of the Complaint.

       19)     Admit Raina, as Chief Executive Officer of Ebix, exercised control over the

policies and operations of Ebix, and otherwise deny the allegations in paragraph “19” of the

Complaint.




                                               -2-
       20)     Admit Raina, as Chief Executive Officer of Ebix, exercised control over the

policies and operations of Ebix, and otherwise deny the allegations in paragraph “20” of the

Complaint.

       21)     Deny the allegations in paragraph “21” of the Complaint.

       22)     Admit the allegations in paragraph “22” of the Complaint.

       23)     Deny the allegations in paragraph “23” of the Complaint.

       24)     Deny the allegations in paragraph “24” of the Complaint.

       25)     Deny the allegations in paragraph “25” of the Complaint.

       26)     Deny the allegations in paragraph “26” of the Complaint.

       27)     Admit the allegations in paragraph “27” of the Complaint.

       28)     Deny the allegations in paragraph “28” of the Complaint.

       29)     Deny the allegations in paragraph “29” of the Complaint.

       30)     Deny the allegations in paragraph “30” of the Complaint.

       31)     Deny the allegations in paragraph “31” of the Complaint.

       32)     Admit the allegations in paragraph “32” of the Complaint.

       33)     Admit Ebix hired Shah as a sales representative for EbixExchange, and otherwise

deny the allegations in paragraph “33” of the Complaint.

       34)     Admit the allegations in paragraph “34” of the Complaint.

       35)     Refer to the offer letter for the terms thereof, and otherwise deny the allegations

in paragraph “35” of the Complaint.

       36)     Admit the allegations in paragraph “36” of the Complaint.

       37)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “37” of the Complaint.




                                                -3-
       38)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “38” of the Complaint.

       39)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “39” of the Complaint.

       40)     Refer to Amendment 1 for the terms thereof, and otherwise deny the allegations in

paragraph “40” of the Complaint.

       41)     Refer to Amendment 1 for the terms thereof, and otherwise deny the allegations in

paragraph “41” of the Complaint.

       42)     Deny knowledge or information about what Shah refers to as a “new commission

agreement,” and otherwise deny the allegations in paragraph “42” of the Complaint.

       43)     State the Commission Plan was further amended, as provided for in the

Commission Plan, and otherwise deny the allegations in paragraph “43” of the Complaint.

       44)     Deny the allegations in paragraph “44” of the Complaint.

       45)     Deny the allegations in paragraph “45” of the Complaint.

       46)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “46” of the Complaint.

       47)     Deny the allegations in paragraph “47” of the Complaint.

       48)     Refer to the subject email for the terms thereof, and otherwise deny the

allegations in paragraph “48” of the Complaint.

       49)     Refer to the subject email for the terms thereof, and otherwise deny the

allegations in paragraph “49” of the Complaint.

       50)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “50” of the Complaint.




                                               -4-
       51)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “51” of the Complaint.

       52)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “52” of the Complaint.

       53)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “53” of the Complaint.

       54)     Admit Shah worked to obtain orders for Ebix products and services, that these

orders exceeded one million dollars, and otherwise deny the allegations in paragraph 54 of the

Complaint.

       55)     Deny the allegations in paragraph “55” of the Complaint.

       56)     Deny the allegations in paragraph “56” of the Complaint.

       57)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “57” of the Complaint.

       58)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “58” of the Complaint.

       59)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “59” of the Complaint.

       60)     Deny the allegations in paragraph “60” of the Complaint.

       61)     Admit Shah was involved, with others, in efforts by Ebix to obtain orders for

services from the identified client, that the costs of these services involved millions of dollars,

and otherwise deny the allegations in paragraph “61” of the Complaint.

       62)     Refer to the referenced documents for the terms thereof, and otherwise deny the

allegations in paragraph “62” of the Complaint.




                                                 -5-
       63)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “63” of the Complaint.

       64)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “64” of the Complaint.

       65)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “65” of the Complaint.

       66)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “66” of the Complaint.

       67)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “67” of the Complaint.

       68)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “68” of the Complaint.

       69)     Deny the allegations in paragraph “69” of the Complaint.

       70)     State Ebix complied with the terms of the written Commission Plan covering

Shah’s sales activities, and otherwise deny the allegations in paragraph “70” of the Complaint.

       71)     Deny any breach of the Commission Plan, and otherwise deny the allegations in

paragraph “71” of the Complaint.

       72)     Admit Shah was paid regularly, and otherwise deny the allegations in paragraph

“72” of the Complaint.

       73)     Refer to the Commission Plan for the terms thereof, and otherwise deny the

allegations in paragraph “73” of the Complaint.

       74)     Deny the allegations in paragraph “74” of the Complaint.

       75)     Deny the allegations in paragraph “75” of the Complaint.




                                               -6-
       76)       Admit the allegations in paragraph “76” of the Complaint.

       77)       Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph “77” of the Complaint.

       78)       Admit Shah raised questions about his compensation when he transitioned to a

new position in June, 2016 and received a raise in salary, and otherwise deny the allegations in

paragraph “78” of the Complaint.

       79)       Admit Shah received back-pay in 2018 in the approximate amount of $33,000

arising from an administrative error, and otherwise deny the allegations in paragraph “79” of the

Complaint.

       80)       Deny the allegations in paragraph “80” of the Complaint.

       81)       Deny any moneys are owed to Shah, and otherwise deny the allegations in

paragraph “81” of the Complaint.

       82)       Answering paragraph “82” of the Complaint, repeat the foregoing responses.

       83)       Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“83” of the Complaint.

       84)       Acknowledge the Commission Plan, as amended from time to time, was executed

by Shah and was a binding agreement, and otherwise deny the allegations in paragraph “84” of

the Complaint.

       85)       Deny the allegations in paragraph “85” of the Complaint.

       86)       Deny the allegations in paragraph “86” of the Complaint.

       87)       Deny the allegations in paragraph “87” of the Complaint.

       88)       Answering paragraph “88” of the Complaint, repeat the foregoing responses.




                                                 -7-
       89)     Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“89” of the Complaint.

       90)     Admit Shah received and executed the Commission Plan, which was amended

from time to time in accordance with its terms, and otherwise deny the allegations in paragraph

“90” of the Complaint.

       91)     Deny the allegations in paragraph “91” of the Complaint.

       92)     Deny the allegations in paragraph “92” of the Complaint.

       93)     Deny the allegations in paragraph “93” of the Complaint.

       94)     Deny the allegations in paragraph “94” of the Complaint.

       95)     Answering paragraph “95” of the Complaint, repeat the foregoing responses.

       96)     Paragraph “95” of the Complaint states a legal conclusion as to which no response

is required. To the extent a response is required, deny knowledge or information sufficient to

form a belief as to the allegations in paragraph “96” of the Complaint.

       97)     Paragraph “97” of the Complaint states a legal conclusion as to which no response

is required. To the extent a response is required, deny knowledge or information sufficient to

form a belief as to the allegations in paragraph “97” of the Complaint.

       98)     Paragraph “98” of the Complaint states a legal conclusion as to which no response

is required. To the extent a response is required, deny knowledge or information sufficient to

form a belief as to the allegations in paragraph “98” of the Complaint.

       99)     Deny the allegations in paragraph “99” of the Complaint.

       100)    Deny the allegations in paragraph “100” of the Complaint.

       101)    Deny the allegations in paragraph “101” of the Complaint.




                                               -8-
       102)    Deny the allegations in paragraph “102” of the Complaint.

       103)    Answering paragraph “103” of the Complaint, repeat the foregoing responses.

       104)    Paragraph “104” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “104” of the Complaint.

       105)    Paragraph “105” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “105” of the Complaint.

       106)    Paragraph “106” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “106” of the Complaint.

       107)    Deny the allegations in paragraph “107” of the Complaint.

       108)    Deny the allegations in paragraph “108” of the Complaint.

       109)    Deny the allegations in paragraph “109” of the Complaint.

       110)    Deny the allegations in paragraph “110” of the Complaint.

       111)    Answering paragraph “111” of the Complaint, repeat the foregoing responses.

       112)    Paragraph “112” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “112” of the Complaint.

       113)    Paragraph “113” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “113” of the Complaint.




                                                -9-
       114)    Paragraph “114” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “114” of the Complaint.

       115)    Deny the allegations in paragraph “115” of the Complaint.

       116)    Deny the allegations in paragraph “116” of the Complaint.

       117)    Deny the allegations in paragraph “117” of the Complaint.

       118)    Deny the allegations in paragraph “118” of the Complaint.

       119)    Answering paragraph “119” of the Complaint, repeat the foregoing responses.

       120)    Paragraph “120” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “120” of the Complaint.

       121)    Paragraph “121” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “121” of the Complaint.

       122)    Paragraph “122” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “122” of the Complaint.

       123)    Paragraph “123” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “123” of the Complaint.

       124)    Paragraph “124” of the Complaint states a legal conclusion as to which no

response is required. To the extent a response is required, deny knowledge or information

sufficient to form a belief as to the allegations in paragraph “124” of the Complaint.




                                               -10-
       125)       Deny the allegations in paragraph “125” of the Complaint.

       126)       Deny the allegations in paragraph “126” of the Complaint.

       All allegations in the Complaint not specifically admitted are denied.

                                   AFFIRMATIVE DEFENSES

       The assertion of the following defenses as affirmative defenses is not an acknowledgment

Defendants bears the burden of establishing these, or any other, defenses.

                                FIRST AFFIRMATIVE DEFENSE

       Shah’s claims are barred, in whole or in part, by payment.

                              SECOND AFFIRMATIVE DEFENSE

       Shah’s claims are barred, in whole or in part, by the doctrines of waiver and estoppel.

                               THIRD AFFIRMATIVE DEFENSE

       Shah, to the extent his principal activity was of a supervisory, managerial, executive or

administrative nature, is excluded from the protections of Article 6 of the New York State Labor

Law.

                              FOURTH AFFIRMATIVE DEFENSE

       Any and all actions taken regarding Shah’s employment, or the terms and conditions

thereof, were taken without any misconduct by Defendants and were undertaken in good faith,

based on legitimate business reasons.

                                FIFTH AFFIRMATIVE DEFENSE

       Shah, to the extent he purports to bring claims on behalf of non-parties to this action,

lacks standing.




                                                -11-
                                       COUNTERCLAIM

   1)     Ebix is a Delaware corporation with an office and principal place of business in John’s

Creek, Georgia.

   2)     Upon information and belief, Shah is a resident of the County of Suffolk, State of New

York.

   3)     During the period from on or about February, 2014 through on or about October, 2018,

Shah was employed by Ebix.

   4)     Upon information and belief, during his employment by Ebix, Shah worked out of a

home office in Suffolk County, New York.

   5)     From the beginning of his employment through on or about June 1, 2016, Shah

worked as an Enterprise Sales Executive for the EbixExchange Division of Ebix.

   6)     Beginning on or about June 1, 2016, Shah was promoted to the position of Vice

President and placed in charge of sales of business development consulting solutions in North

America for Ebix Consulting.

   7)     In this role, Shah negligently and maliciously failed, ignored, and refused to process

client requests and work orders for services, resulting in the removal of Ebix from clients’ list of

preferred vendors, a substantial loss of revenues, and substantial long-term harm to the client

relationships.

   8)     On or about September 21, 2018, Shah notified Ebix he would be resigning from his

employment.

   9)     At the time he notified Ebix of his resignation, Shah was directed in writing by the

Human Resources Department of Ebix to return to Ebix his company-issued property, including

his company-issued laptop computer.




                                                -12-
    10)    At the time he notified Ebix of his resignation, Shah was advised in writing by the

Human Resources Department of Ebix that upon the return of his company-issued laptop

computer his personal information would be removed from the computer to ensure its

confidentiality.

    11)    Upon Ebix’s receipt of Shah’s company-issued laptop computer, it was determined

Shah had deleted, or caused to be deleted, all information and data on the computer, including

Ebix customer orders and information, email communications between Shah and Ebix

customers, and emails between Shah and Ebix employees, thereby purposely spoliating and

destroying information relevant to his unfaithfulness to Ebix and to the claims and counterclaims

in this action.

    12)    Shah owed a duty of good faith and loyalty to Ebix.

    13)    Shah was prohibited from acting in any manner inconsistent with his agency or trust,

and at all times was bound to exercise the utmost good faith and loyalty in the performance of his

duties to Ebix.

    14)    Shah breached these duties to Ebix by negligently and maliciously failing, ignoring,

and refusing to process client requests and work orders for services, resulting in substantial loss

of revenues and substantial long-term harm to Ebix’s client relationships, and by deleting and

destroying Ebix customer information.

    15)    By reason of the foregoing, Ebix has been damaged in an amount to be determined at

trial, but estimated to exceed $1,000,000.

    16)    Ebix is therefore entitled to a money judgment against Shah in an amount to be

determined at trial, but estimated to exceed $1,000,000.




                                                -13-
         WHEREFORE, Defendants demand judgment as follows:

         1.       A dismissal of the claims in the Complaint, with prejudice;

         2.       On the Counterclaim, a money judgment against Shah in an amount to be

determined at trial, but estimated to exceed $1,000,000;

         3.       Attorney’s fees, pre-judgment interest, and such other and further relief as may be

just and proper.

Dated:        Uniondale, New York
              July 26, 2019
                                                     Respectfully submitted,

                                                     FARRELL FRITZ, P.C.


                                                     /s John P. McEntee
                                                     By: John P. McEntee
                                                           Kathryn C. Cole
                                                     Attorneys for Defendants
                                                     400 RXR Plaza
                                                     Uniondale, NY 11556
                                                     Tel. (516) 227-0700


TO:

Inessa Melamed Huot
Alex J. Hartzband
Patrick J. Collopy
FARUQUI & FARUQUI, LLP
Attorneys for Plaintiff
685 Third Avenue, 26th Floor
New York, NY 10017




                                                  -14-
FF\8576741.1
